Citation Nr: 0217684	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  98-12 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for neck 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right 
shoulder disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from July 1983 to July 
1994.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of 
the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

In a decision dated in March 1996, the RO granted service 
connection for a neck disability and a right shoulder 
disability, effective July 7, 1994.  The RO assigned a 10 
percent rating for right shoulder disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5203, pertaining to 
impairment of the clavicle or scapula, specifically 
dislocation, nonunion and malunion, and a 10 percent 
rating for a neck disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5323, pertaining to impairment of 
Muscle Group XXIII.

The veteran is currently seeking increased ratings for his 
right shoulder and his neck disabilities.  He was last 
examined for these disabilities in April 2002.  That 
examination, as well as prior examination reports and 
other medical evidence of record, identified neurologic 
impairment in the cervical and right shoulder areas.  The 
veteran's current disability ratings are, however, 
assigned based solely on consideration of muscle 
impairment and/or motion loss.  

With regard to the above, the Board notes as potentially 
significant that although service medical records do 
document muscle spasm in the neck and right shoulder, such 
also note the presence of right shoulder impingement and 
chronic complaints relevant to the neck/cervical spine 
area, with note of the possibility of a misaligned disc in 
the cervical area.  Post-service records reflect 
discogenic problems in the entire spine, to include the 
cervical spine, and also note the veteran's complaints of 
neurologic symptoms in the right upper extremity.  The 
April 2002 examiner, although concluding that the veteran 
demonstrated Group XX muscle impairment in the neck area, 
also noted the absence of any injury to the neck muscles.  
That examiner specifically stated, however, that there was 
nerve damage with disc compression at the C4 to C5 area.  
Post-service records also clearly document that the 
veteran has required surgery for right shoulder 
impingement.  

The RO does not appear to have considered the neurologic 
component of the veteran's disabilities in adjudicating 
the propriety of the current rating assignments.  Thus, 
the Board finds that further development, to include an 
examination to clarify the nature and severity of all neck 
and right upper extremity symptoms and to determine which 
are related to the veteran's service-connected 
disabilities, is warranted.  

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 
5293 may be potentially applicable to the veteran's case.  
Effective September 23, 2002, the regulation governing the 
evaluation of intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, was revised.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The revised 
diagnostic code now provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised 
regulation defines an incapacitating episode as a period 
of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  
Both the old and the revised version of this diagnostic 
code should be considered as potentially applicable by the 
RO.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
and request him to identify all VA and 
non-VA health care providers who 
possess records, not already associated 
with the claims folder, pertaining to 
treatment or evaluation of him in 
recent years for his service-connected 
neck and/or right shoulder disability.  
After securing any necessary 
authorization, the RO should obtain 
identified records.

2.  After the above has been 
accomplished, the RO should schedule 
the veteran for an examination by a 
physician or physicians with the 
appropriate expertise to determine the 
nature and severity of musculoskeletal 
and neurologic manifestations of the 
neck and right shoulder injuries.  The 
claims folders must be made available 
to the examiner(s) for review before 
the examination and consideration of 
such should be reflected in the 
completed examination report(s).  

a)  The examiner(s) is/are requested to 
identify the presence, duration, 
frequency and severity of limitation of 
motion, muscle spasm, and neurologic 
symptomatology affecting the right 
shoulder and neck and identify which 
manifestations are attributable to the 
veteran's service-connected right 
shoulder and/or neck disability.  

b)  The examiner(s) should express an 
opinion as to whether neck or right 
shoulder pain significantly limits the 
veteran's functional ability during 
flare-ups, or on repeated use over a 
period of time.  The examiner(s) should 
include discussion of the presence and 
degree of any atrophy, weakness, 
incoordination, fatigability etc., in 
the cervical spine and/or right 
shoulder area.  

c)  The examiner(s) should comment on 
the course of treatment recommended for 
the veteran's right shoulder and neck 
manifestations, specifically noting any 
instances of treatment with prescribed 
bedrest.  

The rationale for all opinions reached 
should be provided.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record and readjudicate the issues 
on appeal, to include consideration of 
all potentially applicable rating 
criteria such as the old and revised 
criteria for evaluating intervertebral 
disc syndrome, as applicable.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his attorney should be 
furnished a supplemental statement of 
the case.  That supplemental statement 
of the case should include a recitation 
of all potentially applicable laws and 
regulations, to include the recent 
regulatory amendments pertinent to the 
evaluation of intervertebral disc 
syndrome, a recitation of the evidence 
considered in readjudicating the 
claims, and the reasons and bases for 
the determinations as to the propriety 
of assigned ratings.  The veteran and 
his attorney should be given the 
appropriate period of time to respond 
to the supplemental statement of the 
case.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if in order.  No action is required on the 
part of the veteran or his attorney until further notice 
is received.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).


